Citation Nr: 1019450	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
thoracolumbar degenerative disc disease (back disability).

4.  Entitlement to an effective date earlier than April 16, 
2007 for the grant of service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2007 and March 2008 rating decisions.

The issue of entitlement to an effective date earlier than 
April 16, 2007 for the grant of service connection for a 
lower back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A March 2007 report indicates that the Veteran is 
unemployable.  In light of the grant of service connection 
for PTSD, herein, this allegation is sufficient to raise a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for an acquired psychiatric disability, to include PTSD, was 
denied by a February 1995 rating decision.  The Veteran did 
not perfect an appeal of this decision.

2.  The evidence submitted since February 1995 is neither 
cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran was awarded a combat action ribbon based on 
his service in Vietnam.

4.  The Veteran has been diagnosed with PTSD based on 
exposure to trauma while serving in Vietnam.

5.  The competent evidence does not relate the Veteran's 
erectile dysfunction to either his time in service or to his 
service connected diabetes mellitus.

6.  The Veteran has consistently demonstrated forward flexion 
in his back that exceeds 60 degrees, even accounting for 
additional functional limitation from pain and repetitive 
motion.

7.  The Veteran has consistently demonstrated range of motion 
that even considering additional functional limitation from 
pain and repetitive motion combines to exceed 120 degrees.

8.  The evidence does not show that the Veteran has either 
muscle spasm or guarding in his lumbar spine that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

9.  The medical evidence does not show that there is a 
neurological component to the Veteran's lower back 
disability.

10.  The evidence does not show that any bed rest has been 
prescribed to treat the Veteran's lower back disability.




CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied the 
Veteran's service connection claim for acquired psychiatric 
disability, to include PTSD, is final.  38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  Evidence received since the February 1995 rating decision 
is new and material, and the Veteran's service connection 
claim for acquired psychiatric disability, to include PTSD, 
is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2009).

4.  Criteria for service connection for erectile dysfunction 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  Criteria for a rating in excess of 10 percent for 
thoracolumbar degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, was 
denied by a February 1995 rating decision which is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for acquired 
psychiatric disability, to include PTSD, was initially denied 
by a February 1995 rating decision, which found that the 
Veteran was not diagnosed with a psychiatric disability at 
that time.  The Veteran did not appeal.

Since the Veteran's claim was denied, he has undergone 
several psychiatric examinations, both private and VA.  In 
August 2006, Dr. Elmore diagnosed the Veteran with depressive 
disorder and with PTSD (partial); at a VA psychiatric 
examination in December 2006, the Veteran was diagnosed with 
anxiety disorder and with depressive disorder (although the 
examiner concluded that the Veteran did not meet the DSM-IV 
criteria for PTSD); and in March 2007, Dr. Anderson diagnosed 
the Veteran with PTSD.

The evidence that has been submitted since the Veteran's 
prior denial is new in that it had not previously been of 
record, and the evidence is material in that the multiple 
current psychiatric diagnoses clearly preclude a finding that 
no current disability exists.  It reasonably follows that the 
new and material evidence provides a reasonable possibility 
of substantiating the Veteran's claim, and the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is therefore 
reopened.






II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Acquired psychiatric disability, to include PTSD 

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1). 

In this case, the Veteran asserts that he was engaged in 
combat in the Republic of Vietnam.  For example, at an August 
2006 psychiatric evaluation, the Veteran described 
considerable military trauma including exposure to mortar 
fire, ambush attacks, mine sweeps, and small arms fire.  The 
Veteran also reported helping to take a number of hills, 
including hill 512 in which half the men in his unit were 
reportedly lost.  The Veteran also completed a stressor form 
in which he reiterated that a number of men in his unit had 
been injured or killed in taking hill 512.

As evidence of his combat experience, the Veteran submitted a 
military award supplement letter from the Navy Personnel 
Command that amended his DD-214 to show that he was awarded 
the combat action ribbon for his service in Vietnam.  

The Board notes that the combat action ribbon is awarded to 
members of the U.S. Navy, the U.S. Marine Corps, and the U.S. 
Coast Guard, operating under the control of the U.S. Navy, 
who have actively participated in ground or surface combat.  
The principal eligibility criterion is that the service 
members must have participated in a ground or surface combat 
fire fight or action during which they were under enemy fire 
and their performance while under fire must have been 
satisfactory.  As such, the Board finds that the Veteran was 
engaged in combat; and his reported stressors will therefore 
be presumed as credible as they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 C.F.R. § 3.304(f).  

Additionally, the Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the Veteran's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, even 
when a Veteran only seeks service connection for PTSD, it 
must also be considered whether any other diagnosed 
psychiatric disorders might be related to his military 
service.  However, in this case, as the Board concludes that 
the Veteran meets the criteria for service connection for 
PTSD, a discussion whether an acquired psychiatric 
disability, other than PTSD, is related to the Veteran's time 
in service is unnecessary.

Service treatment records show that the Veteran was 
hospitalized in December 1968 for a psychiatric evaluation 
after having problems with diarrhea for several months.  It 
was noted that the Veteran had spent two months in the field 
in Vietnam where he saw considerable fighting.  The Veteran 
reported that after a battle he would begin shaking and would 
have nightmares about the experience.  The Veteran was 
assessed with a combat stress reaction that did not exist 
prior to enlistment and he was given an S3 profile and 
discharged to duty.  The Veteran was evaluated a second time 
in June 1969 by a military psychiatrist who found that the 
Veteran had been anxious while in Vietnam and that he was 
oriented appropriately.  The psychiatrist concluded that 
there was no evidence of a thought disorder, and there was 
insufficient evidence to warrant a psychiatric diagnosis at 
that time.  The Veteran was found to be psychiatrically 
normal at separation approximately two years later.  

The Veteran's claim was initially denied in 1995 as a VA 
examiner had concluded in December 1994 that the Veteran did 
not meet the criteria for a psychiatric disorder at that 
time.

Since that time, the Veteran has been diagnosed with several 
psychiatric illnesses.

In August 2006 the Veteran was evaluated by Dr. Elmore.  Dr. 
Elmore found that the Veteran clearly met the criteria for 
marked trauma, persistent reexperience, and persistent 
arousal. He diagnosed the Veteran with depressive disorder, 
and with PTSD (partial) explaining that the Veteran did not 
report avoidance symptoms.  He noted that given the Veteran's 
psychophysiologic reaction to the trauma of service it was 
likely that his responses to his stressors were somatic 
rather than psychological in nature.  Dr. Elmore also 
indicated that it was difficult to determine the basis for 
the Veteran's depressive symptoms due to their physical 
nature.  

The Veteran then underwent a VA examination in December 2006, 
where the examiner concluded that the Veteran did not meet 
the DSM-IV criteria for PTSD, diagnosing him with anxiety 
disorder and with depressive disorder.  The examiner found 
that the Veteran had PTSD symptoms, as well as anxiety and 
depression about his breathing and his future.  She found 
that the symptoms of decreased activity and foreshortened 
future (which are symptoms of PTSD) were in this case more 
related to the Veteran's breathing problems.  However, the 
examiner noted that the Veteran displayed anxiety connected 
with his combat trauma, despite not meeting the criteria for 
PTSD.  The examiner indicated that the Veteran's depression 
and anxiety were feeding off one another, with the anxiety 
occurring first in the form of PTSD like symptoms and being 
intensified by current medical issues.

In March 2007, the Veteran was evaluated by a private 
psychologist, Dr. Anderson.  She concluded that the Veteran 
experienced a psychological reaction to traumatic stressors 
during his service in Vietnam, and that this had continued to 
the present day.  She added that the Veteran had described a 
number of symptoms that were consistent with reexperiencing 
and increased arousal, but he did not demonstrate sufficient 
insight into his symptoms of avoidance or depression to 
describe a date of onset.  She diagnosed the Veteran with 
depressive disorder and with PTSD.  As was concluded by the 
doctors who had previously evaluated the Veteran, Dr. 
Anderson also found that based on his statements alone, the 
Veteran did not meet the full criteria for PTSD; however, Dr. 
Anderson found that by using the test data generated by the 
various tests she administered (including Personality 
Assessment Inventory and Millon Clinical Multiaxial Inventory 
- III), the Veteran's symptoms of avoidance were evident to a 
statistically significant level.  Therefore, Dr. Anderson 
concluded that the Veteran, in fact, did meet the criteria 
for a diagnosis of PTSD; and she accordingly changed his 
diagnosis.

While several medical professionals concluded that the 
Veteran did not meet all of the DSM-IV criteria for a 
diagnosis of PTSD, each of the three mental health 
professionals who examined the Veteran during the course of 
his appeal independently found that the Veteran met most of 
the DSM-IV criteria for PTSD; and even without diagnosing the 
Veteran with PTSD, one doctor still found that the Veteran 
had an anxiety disorder that was triggered by events that 
occurred while he was serving in Vietnam.  

There is no question that the Veteran had significant combat 
exposure while serving with the Marines in Vietnam, and he 
clearly showed some early signs of anxiety while still in 
service.  Furthermore, the most recent medical opinion 
actually explained how clinical testing showed that the 
Veteran did actually meet the criteria for a diagnosis of 
PTSD that had previously been found lacking based on clinical 
interview alone.

Stressor exposure has been conceded and the recent medical 
evidence now shows that the Veteran has PTSD.  As such, the 
criteria for service connection have been met, and the 
Veteran's claim is therefore granted. 
Erectile dysfunction

The Veteran asserts that he has erectile dysfunction as a 
result of his service connected diabetes mellitus.  However, 
the medical evidence of record fails to support his 
contention.

Any disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition. 38 
C.F.R. § 3.310(a). In this regard, the Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310 
during the pendency of this appeal. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006). The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged. Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made. This had 
not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation. 
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Service treatment records do not show any complaints of 
erectile dysfunction while in service, and there is no 
indication in the Veteran's claims file that he began having 
erectile dysfunction either during service or for a number of 
years after he separated from service.

At an August 2006 psychiatric evaluation the Veteran reported 
that he had been diagnosed with diabetes mellitus in 2005, 
and he stated that he had a history of erectile dysfunction.

The Veteran was provided with a VA examination in January 
2007 at which he was noted to have diabetes mellitus; 
however, the examiner concluded that the Veteran's erectile 
dysfunction was neither secondary to nor caused by his 
diabetes mellitus.  She rationalized that the onset of 
erectile dysfunction occurred in 1993 and was complete by 
2004, and therefore had been present for approximately 12 
years before he was diagnosed with diabetes mellitus.

While the Veteran believes that his erectile dysfunction is 
related to his service connected diabetes mellitus, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his erectile dysfunction and his 
diabetes mellitus.

The Veteran was diagnosed with erectile dysfunction a number 
of years after separating from service, but a number of years 
before he was diagnosed with diabetes mellitus; and the 
medical opinion of record that was sought to address the 
etiology of the Veteran's erectile dysfunction concluded that 
the Veteran's erectile dysfunction is not the result of his 
diabetes mellitus.  Additionally, there is no suggestion that 
the erectile dysfunction is directly related to the Veteran's 
time in service.   

As such, the criteria for service connection have not been 
met, and the Veteran's claim is denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's thoracolumbar degenerative disc disease (back 
disability) is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, DC 5243.  Under that diagnostic code, intervertebral 
disc syndrome (preoperatively or postoperatively) should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Diagnostic Code 5243 indicates a 10 percent rating is 
assigned when intervertebral disc syndrome causes 
incapacitating episodes with a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months; a 20 
percent rating is assigned when intervertebral disc syndrome 
causes incapacitating episodes with a total duration of at 
least 2 weeks, but less than 4 weeks, during the past 12 
months; and a 40 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

At the VA examination in March 2008, the Veteran complained 
of having flare-ups every several weeks that were relieved by 
rest.  However, there is no indication that bed rest has 
actually ever been prescribed.  Private treatment records 
were reviewed, but they failed to show any prescribed bed 
rest.

Therefore, since the evidence does not show the Veteran meets 
the definition of an "incapacitating episode," it is more 
advantageous to him to evaluate his service-connected back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  The current 10 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; 
when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees, but not greater than 235 
degrees; when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or when there is vertebral body fracture with loss 
of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; and a rating in 
excess of 40 percent is not available unless either ankylosis 
or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.


While the Veteran contends that his back disability is more 
severe than it is currently rated, the objective medical 
evidence fails to support his assertions, as the Veteran has 
consistently demonstrated range of motion that exceeds the 
limit for a rating in excess of 10 percent, and no medical 
evidence has been presented showing the presence of a 
neurological disability associated with his back disability. 

Private treatment records were reviewed, including a record 
from a March 2007 treatment session.  However, the 
information provided by the evaluation did not express range 
of motion measurements for the Veteran's back in a form that 
was suitable for rating for VA purposes as there was no 
indication that measurements were made using a goniometer, 
and the range of motion listed as tested was the 
"lumbopelvic" which had normal flexion of 60 degrees.  
Conversely, VA disability  ratings for the back are based 
upon range of motion of the thoracolumbar spine and 
recognize that normal flexion is from 0-90 degrees.  As such, 
this treatment record does not show that a rating in excess 
of 10 percent is warranted for the Veteran's back disability.

Nevertheless, the Veteran was subsequently provided with a VA 
examination of his back in March 2008 at which he 
demonstrated forward flexion from 0-90 degrees with pain 
beginning at 70 degrees; however, it was noted that 
repetitive use did not cause additional loss of motion.  The 
Veteran also demonstrated extension from 0-30 degrees with 
pain beginning at 20 degrees; lateral flexion from 0-30 
degrees bilaterally; and lateral rotation from 0-20 degrees 
with pain beginning at 20 degrees.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
However, even using only the pain free range of motion 
measurements (e.g. the point at which the examiner stated 
that pain began), the range of motion demonstrated by the 
Veteran still exceeded 30 degrees of forward flexion (as pain 
began at 70 degrees) and the combined range of motion still 
exceeded 120 degrees (even without including range of motion 
for lateral flexion).  

Additionally, at the March 2008 VA examination, the examiner 
indicated that there was no thoracolumbar spine ankylosis 
present, and there has been no allegation of a fractured 
vertebra.

Therefore, a rating in excess of 10 percent is not warranted 
under the General Schedule based on limitation of motion.

It was noted in the private treatment record that the Veteran 
had muscle spasms in his lumbar spine, but the VA examiner 
specifically found that the muscle spasms were not severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

In addition to orthopedic considerations, the regulations 
also provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.

However, the medical evidence fails to show the presence of a 
neurological component.  For example at the VA examination in 
March 2008, no bowel or bladder impairment was noted on 
account of the Veteran's back disability.  Motor testing 
showed 5/5.  Muscle tone was normal and there was no atrophy 
observed.  Sensory testing showed the Veteran normal to 
vibration, pinprick, light touch, and position sense in both 
lower extremities and the examiner found no abnormal 
sensation.  The Veteran's reflexes were also normal in his 
lower extremities.

As such, the objective medical evidence fails to show a 
neurological component, and a separate rating is simply not 
warranted.



As such, while the Veteran has asserted that his back 
disability is more disabling than it is currently rated, the 
objective medical evidence fails to support his assertions as 
it fails to show evidence to meet schedular criteria for a 
rating in excess of 10 percent.  

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's lower back disability 
that would render the schedular criteria inadequate.  The 
Veteran's main back symptoms include muscle spasms, pain, and 
limitation of motion, all of which are specifically accounted 
for in the rating criteria.  Furthermore, even if the 
symptoms were considered to render the schedular criteria 
inadequate, the Veteran has not been hospitalized as a result 
of his back; and the VA examiner indicated in March 2008 that 
the Veteran's back disability caused only mild problems with 
chores, shopping, exercise and recreation, and no problems 
with traveling, feeding, bathing, dressing, toileting and 
grooming.  As such, it would not be found that his disability 
met the "governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted.

Therefore, the Veteran's claim is denied on both a schedular 
and an extraschedular basis. 

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim for service connection for 
an acquired psychiatric disability, a detailed discussion of 
VA's various duties to notify and assist is unnecessary 
(because any potential failure of VA in fulfilling these 
duties is harmless error).

With regard to the Veteran's back appeal, his claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  Regardless, a letter was sent to him in 
May 2008 that advised him how to substantiate a claim for a 
higher rating.

With regard to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, notice was provided by a 
letter dated in October 2006, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  Further notice was sent to him in January 2008, which 
addressed the secondary aspect of this claim.  Additionally, 
in light of the denial of the claim of entitlement to service 
connection for erectile dysfunction, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Private treatment records have been obtained, and there is no 
indication that the Veteran has received any VA outpatient 
treatment.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

The Veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  First, with respect to the service connection claim 
for erectile dysfunction, the Veteran underwent VA 
examination in January 2007.  The examiner reviewed the 
claims file, rendered an opinion as to the relationship 
between the Veteran's erectile dysfunction and his diabetes 
mellitus, and provided a rationale for that opinion.  There 
is no medical opinion to the contrary in the record.  As 
such, the Board concludes that this examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Second, the Veteran underwent a spine examination in March 
2008.  There is no indication in the evidence of record that 
the severity of his back disability has changed in any way 
since that time.  Although the Veteran states he believes a 
higher rating is warranted, he has not referenced any 
treatment more recent than the VA examination.  The Veteran's 
representative argued that a new spine examination was 
warranted because the March 2008 examination did not fully 
address the Veteran's left lateral flexion and rotation.  
However, the examiner addressed lateral rotation completely, 
and while she did not identify when pain began with regard to 
lateral flexion, the Veteran had sufficient range of pain 
free motion with regard to flexion, extension, and lateral 
flexion such that a rating in excess of 10 percent was not 
warranted under the rating criteria.  As such, the Board 
concludes that this examination is adequate for rating 
purposes.  See Barr, supra.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been received; the Veteran's 
service connection claim for an acquired psychiatric 
disability is reopened.

Service connection for PTSD is granted.

Service connection for erectile dysfunction is denied.

A rating in excess of 10 percent for a lower back disability 
is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely NOD; so long as the issues being appealed 
are clear, the AOJ by law must then issue a SOC; finally, to 
convey jurisdiction to hear the case on the Board, the 
veteran must file a timely, substantive appeal.  38 C.F.R. §§ 
19.26, 20.200, 20.201, 20.302(a).  

In a March 2008 rating decision, the RO granted service 
connection for the Veteran's lower back disability assigning 
a 10 percent rating effective April 16, 2007.  In April 2008, 
the Veteran filed a NOD indicating that he disagreed with the 
disability percentage that was assigned.  A SOC was issued in 
September 2008 addressing the issue of entitlement to a 
rating in excess of 10 percent for a lower back disability 
and the Veteran perfected his appeal of this issue by filing 
a substantive appeal in September 2008.  

However, in his substantive appeal the Veteran also stated 
that in addition to requesting a higher initial rating he 
also felt that the effective date for the grant of service 
connection should be in February 1995.  

Because no special wording is required for a NOD, the 
Veteran's indication in his VA Form 9 that the effective date 
for the grant of service connection should be earlier serves 
as a NOD for March 2008 rating decision.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  The NOD is still pending, and it is 
proper to remand this issue because the Veteran has not been 
provided a statement of the case (SOC) on it.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
whether an effective date earlier than 
April 16, 2007 for the grant of service 
connection for a lower back disability is 
warranted; if the benefits sought cannot 
be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The 
Veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


